[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 621 
The questions presented on this appeal are identical with the questions in Cotnareanu v. Chase National Bank (271 N.Y. 294), decided herewith. The orders should be modified in accordance with the opinion in that case and, as so modified, affirmed, with separate bills of costs in all courts to the appellants. The first question certified by the order granting leave to appeal to the defendant John F. Woods should be answered in the negative; the second question thereby certified should be answered in the affirmative. The second question certified by the order granting leave to appeal to the other defendants should be answered in the affirmative; the other questions thereby certified should be answered in the negative.
CRANE, Ch. J., LEHMAN, O'BRIEN, CROUCH and LOUGHRAN, JJ., concur; HUBBS and FINCH, JJ., taking no part.
Ordered accordingly. *Page 622